ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_05_FR.txt.                                                                                                    414




                       Opinion dissidente de Mme lA juge Donoghue

                 [Traduction]

                     Désaccord avec la décision de rejeter la requête du Costa Rica à fin d’intervention
                 et l’approche adoptée par la Cour — Renvoi à l’opinion dissidente relative à la
                 demande d’intervention du Honduras pour une analyse générale de l’intervention et
                 de la pratique suivie par la Cour dans les affaires de délimitation maritime en cas
                 de chevauchement de revendications — Intérêt d’ordre juridique « susceptible »
                 d’être affecté suffisamment établi puisque les prétentions du Costa Rica débordent
                 sur la zone en litige — Caractère non déterminant de l’opposition des Parties à
                 l’intervention dès lors que les critères énoncés à l’article 62 sont remplis.

                    1. Je ne souscris pas à la décision de rejeter la requête du Costa Rica à
                 fin d’intervention en tant que non‑partie en la présente instance, étant en
                 désaccord non seulement avec la conclusion à laquelle est parvenue la
                 Cour, mais aussi avec l’approche qu’elle a adoptée quant à l’article 62 de
                 son Statut.
                    2. J’ai également fait état, ce jour, de mon désaccord avec la décision
                 de rejeter la requête du Honduras à fin d’intervention en tant que non‑
                 partie. Dans la première partie de l’opinion que j’y consacre, je me penche
                 sur les facteurs à prendre en compte aux fins d’examiner une demande
                 d’intervention présentée au titre de l’article 62 du Statut, ainsi que sur la
                 pratique de la Cour en matière de protection d’Etats tiers « susceptibles
                 d’être affectés » par ses arrêts portant délimitation maritime. Les conclu-
                 sions générales que j’y formule étant également à la base de celles aux-
                 quelles j’aboutirai plus loin, je ne les répéterai pas, et renvoie le lecteur à
                 la première partie de cette autre opinion.
                    3. J’y examine la pratique suivie par la Cour dans les affaires de déli-
                 mitation lorsque des Etats tiers sont susceptibles de posséder un intérêt
                 dans la zone en litige, en appelant tout particulièrement l’attention sur
                 son recours à des flèches pour éviter de tracer une ligne frontière dans des
                 zones où sa décision « risque de mettre en cause » les droits d’un Etat tiers.
                 J’invoque cette pratique à l’appui de ma conclusion selon laquelle une
                 décision dans une affaire où il y a chevauchement (du moins partiel) entre
                 la zone à délimiter et la zone revendiquée par un Etat tiers « risque de
                 mettre en cause » « l’intérêt d’ordre juridique » de celui‑ci, ce qui justifie de
                 faire droit à une demande d’intervention de cet Etat fondée sur l’article 62
                 du Statut.
                    4. J’en viens à présent à la requête du Costa Rica. Il existe un chevau-
                 chement entre la zone que celui‑ci présente comme sa « zone minimum
                 d’intérêt » dans la mer des Caraïbes et celle en litige en l’espèce, ainsi qu’il
                 ressort du croquis reproduit dans l’arrêt. Comme le montre celui-ci, le
                 Costa Rica et la Colombie sont convenus d’une frontière maritime, en

                                                                                                     70




7 CIJ1019.indb 137                                                                                         13/06/13 16:02

                         différend territorial et maritime (op. diss. donoghue)               415

                 vertu d’un traité qui n’est pas en vigueur mais auquel les deux pays se
                 conforment dans la pratique. Le Costa Rica a également fixé une fron-
                 tière maritime avec le Panama. En revanche, le Costa Rica et le Nicara-
                 gua n’ont pas de frontière maritime convenue ; toutefois, à l’appui de
                 l’« intérêt d’ordre juridique » qu’il prétend posséder, le Costa Rica a défini
                 la zone minimum qu’il revendique à l’égard du Nicaragua (sur la base
                 de la ligne d’équidistance telle que calculée par lui) (CR 2010/12, p. 33‑40,
                 par. 4-29 (Lathrop)).
                    5. Au stade actuel de la procédure, la Cour n’est pas en mesure de pré-
                 juger de la position qu’elle adoptera vis‑à‑vis des thèses des Parties, ni de
                 toute autre ligne qu’elle pourrait tracer. Pour déterminer si sa décision en
                 l’espèce « est susceptible d’affecter » l’intérêt d’ordre juridique du Costa Rica,
                 elle doit prendre en compte les revendications de chaque Partie. La délimi-
                 tation proposée par la Colombie fait ainsi apparaître on ne peut plus clai-
                 rement la manière dont la décision à rendre dans la procédure principale est
                 « susceptible d’affecter » l’intérêt d’ordre juridique du Costa Rica. Comme
                 la Cour le relève, la Colombie ne lui a pas demandé de fixer le point termi-
                 nal sud de la frontière maritime devant être tracée (arrêt, par. 88) ; or, le
                 croquis montre que la ligne proposée par la Colombie finirait par couper la
                 « zone minimum d’intérêt » revendiquée par le Costa Rica.
                    6. La Cour n’indique pas expressément pour l’instant si elle conclut
                 que le chevauchement entre la zone revendiquée par le Costa Rica et la
                 zone en litige dans la procédure principale est à l’origine d’un « intérêt
                 d’ordre juridique », bien que je ne voie rien dans l’arrêt qui s’oppose à un
                 tel constat. La Cour semble toutefois s’estimer à même de protéger tout
                 intérêt de cette nature en délimitant la frontière entre la Colombie et le
                 Nicaragua de manière à ce que la ligne fixée s’arrête avant d’atteindre la
                 zone revendiquée par le Costa Rica (ibid., par. 89). C’est la certitude de
                 pouvoir protéger ainsi les intérêts du Costa Rica qui conduit la Cour à
                 rejeter la demande de celui‑ci. Or, comme je l’indique dans la première
                 partie de l’opinion que je consacre à la requête du Honduras, le fait qu’il
                 soit entendu que la Cour s’abstiendra de fixer un point terminal et utili-
                 sera une flèche ne milite pas contre l’intervention, mais tend au contraire
                 à indiquer que l’Etat tiers possède bien dans ce cas un intérêt d’ordre
                 juridique. Même en admettant que la Cour soit en mesure de protéger les
                 intérêts d’un Etat tiers sans que celui‑ci intervienne, l’article 62 du Statut
                 n’exige pas de l’Etat demandant à intervenir qu’il prouve qu’une telle pro-
                 cédure serait la seule manière pour la Cour d’éviter de porter atteinte à un
                 intérêt d’ordre juridique. (Il y a également chevauchement entre la zone
                 revendiquée par le Nicaragua et celle présentée par le Costa Rica comme
                 sa « zone minimum d’intérêt » : si la ligne proposée par le Nicaragua (telle
                 que représentée sur le croquis) ne coupe pas la zone « minimum » d’intérêt
                 du Costa Rica, une décision de la Cour tendant à retenir cette ligne (entre
                 le Nicaragua et la Colombie) pourrait avoir des effets sur la délimitation
                 entre le Costa Rica et l’une ou l’autre des Parties, voire les deux.)
                    7. Comme exposé dans la première partie de mon opinion sur la demande
                 du Honduras, lorsqu’elle a connaissance de l’existence de revendications

                                                                                                71




7 CIJ1019.indb 139                                                                                    13/06/13 16:02

                         différend territorial et maritime (op. diss. donoghue)              416

                 potentielles d’Etats tiers, la Cour, en règle générale, place une flèche à l’ex-
                 trémité de la ligne de délimitation qu’elle a tracée pour indiquer que cette
                 ligne ne se prolonge que jusqu’à la zone où elle « risque de mettre en cause »
                 les droits et prétentions d’un Etat tiers. Pour déterminer l’emplacement du
                 dernier point d’inflexion et, partant, savoir où placer sa flèche, la Cour doit
                 inévitablement déterminer ou conjecturer l’endroit à partir duquel un Etat
                 tiers pourrait détenir un intérêt d’ordre juridique (autrement dit, en l’es-
                 pèce, pourrait avoir une prétention sur des zones maritimes qui empiète sur
                 la zone en litige). A défaut, elle risque de placer une flèche dans une zone
                 objet de la prétention d’un Etat tiers, ce qui pourrait être perçu comme
                 préjugeant de la délimitation de cette zone entre l’Etat tiers, d’une part, et
                 l’une, ou l’une et l’autre, des parties, d’autre part, lesquelles n’ont peut‑être
                 aucun droit sur cette zone vis‑à‑vis dudit Etat tiers.
                    8. Je conclus donc que le Costa Rica s’était acquitté de la charge lui
                 incombant de démontrer qu’il possédait un « intérêt d’ordre juridique »
                 « susceptible d’être affecté » par l’arrêt à rendre en l’espèce. Il avait égale-
                 ment spécifié un objet conforme à celui de l’intervention en tant que
                 non‑partie : celui d’informer la Cour de ses droits et intérêts d’ordre juri-
                 dique et de s’assurer que sa décision « ne porte[rait] pas atteinte » à ceux‑ci
                 (requête du Costa Rica à fin d’intervention, p. 12, par. 24).
                    9. Comme je l’ai dit dans la première partie de mon opinion sur la
                 requête du Honduras, le Costa Rica n’a pas besoin d’établir une base
                 indépendante de compétence à l’appui de sa demande d’intervention en
                 tant que non‑partie.
                    10. En concluant que le Costa Rica devrait être admis à intervenir, j’ai
                 tenu compte des positions divergentes des Parties à l’égard de l’interven-
                 tion demandée et de leurs arguments juridiques. Le Nicaragua s’est
                 opposé à l’intervention, exprimant clairement ses préoccupations quant à
                 ses conséquences d’ordre procédural. Ces préoccupations, si je n’y suis
                 pas insensible, n’entament toutefois en rien ma conviction que l’Etat
                 demandant à intervenir s’était acquitté de la charge qui lui incombe en
                 vertu de l’article 62 du Statut et que la Cour aurait dû admettre sa requête,
                 comme elle l’avait fait dans le précédent le plus récent impliquant un che-
                 vauchement avec les prétentions d’un Etat tiers (voir Frontière terrestre et
                 maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), requête à
                 fin d’intervention, ordonnance du 21 octobre 1999, C.I.J. Recueil 1999 (II)).
                    11. Dans mon opinion dissidente sur la requête du Honduras, je for-
                 mule des observations d’ordre général sur la pratique actuelle de la Cour
                 en matière d’intervention, qui semble avoir pour effet d’inciter les Etats
                 tiers à demander à intervenir pour présenter leurs vues, indépendamment
                 du sort que leur requête est appelée à connaître, et propose quelques élé-
                 ments de réflexion sur d’éventuelles améliorations à apporter.

                                                               (Signé) Joan E. Donoghue.




                                                                                               72




7 CIJ1019.indb 141                                                                                   13/06/13 16:02

